Title: To John Adams from James Warren, 28 October 1775
From: Warren, James
To: Adams, John


     
      My dear Sir
      Watertown Octr. 28th: 1775
     
     I did not hear till Yesterday in the Afternoon that Coll. Reed had any Intention to leave us so soon and begin his Journey to Philadelphia on this day. The first reflection on this Occasion was that he would be missed here. I have formed an Excellent opinion of him as a Man of Sense, Politeness, and Ability for Business. He has done us great service. He is I might add strongly Attached to the public Cause of America, but all this you know and perhaps more of his Character than I do. I shall therefore only say that I regret his leaving us and shall wish for his return. The next reflection was that I must Embrace the opportunity and write to you. For that purpose I assigned the Evening but Unluckily the House set till 8 O Clock, and prevented me. Church had a hearing before us Yesterday which took us nearly the whole day. After he withdrew there was a Motion for a Suspension of any Judgement upon him, least it might Influence his Court or Jury upon his Trial. Another Motion that we should Accept a Resignation he had made by Letter, and accompany it with a resolve that should save our honour, and not Injure him in his Trial. The End of the whole matter was Appointing a Committee to report how to proceed. I have now only time to thank you for your kind Letters by Mr. Tracy which I received a few days ago, and those by Capt. Mcpherson which came to hand Yesterday. You have Obliged me Extreemly. They have Edifyed, Comforted, strengthened, and Encouraged. I feel like a New Man. I have not seen the Bearer of the last, shall try to see him this afternoon. We have no kind of News. Time wont permit me to say anything, on the Important subject of your Letters, but to Compensate for any Observations of mine I shall Inclose what I Guess will be much more Agreable. The Author has stole an hour now and then since we came to Town to proceed so far as you’ll see, on purpose to Unbend your mind a little, by Amusements of a Poetical kind well knowing you have a Taste for them. You have the two Acts in Print you wrote for last Summer, and two Subsequent ones and the Epilogue. The whole are at your disposition. I shall send Mrs. Adams’s Letters &c. this day. I wrote you a long Scroll by Mr. Lynch, and Just as it was going received some Letters from Mrs. Adams which I Inclosed. I have received none from her since. I have not Time to Add a word more, and therefore must Conclude, that you may ever be happy is the wish of your Friend,
     I forgot to tell you that the powder arrived in our Vessel at the East­ward has got from 90 Tons by various Gradations to 7 1/2 which I think I gave you as the true account being what I thought I might rely on, and from thence to 15 hundred, and from thence to 6 hundred, which I believe is the true one, tho’ I cant say that it wont descend to 3 ct.
    